DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-4 and 7 have been amended. Claims 10-18 are withdrawn. Claims 1, 3-5 and 7-9 are examined herein.
Status of Previous Rejections
The rejections of Claims 1, 5 and 8 under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2016-156044, hereinafter “JP’044”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2016-156044, hereinafter “JP’044”), and further in view of JP’850 (JPH 10-310850, hereinafter “JP’850”).
Regarding claims 1, 4 and 7, JP’044 teaches a non-oriented electrical steel sheet, comprising: Si: 0.05 to 7 %, Al: 0.002 to 3.0%, Mn: 0.02 to 3%, Zn: 0-0.1% in wt % and Fe (Abstract; [0020] to [0028]), which overlaps the recited composition in claim 1. Thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’044 does not specify the amount of Y. JP’850 teaches a non-oriented electrical steel (Abstract), which is analogous to the steel of JP’044. JP’850 discloses that rare earth element such as Y in the amount of 0.0005-0.01 mass% improves iron loss ([0010]; [0029]). Thus, it would be obvious to one of ordinary skill in the art to incorporate 0.0005-0.01 mass% Y as taught by JP’850 in the steel of JP’044 in order to improve iron loss as disclosed by JP’850. 
JP’044 discloses that the Zn content is Zn: 0-0.1 mass % and JP’850 discloses that the Y content is 0.0005-0.01 mass%. Thus, Zn+Y disclosed by JP’044 in view of JP’850 is 0.0005-0.11 mass%, which overlaps the recited composition in claim 4. Thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’850 discloses that when the inclusion of 0.5-2 µm is 20%-90%, the steel has excellent magnetic properties (Abstract; [0030]; Fig.1), which overlaps the recited size and volume ratio in claims 1 and 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

JP’044 is silent on the presence of Ti, Nb and V. However, impurity level Ti, Nb and V at the recited amount in claim 5 are present in non-oriented steel is well-known to one of ordinary skill in the art. Thus, claim 5 is obvious over JP’044.
Regarding claim 8, JP’044 discloses when the density of the inclusion is too low, the improvement in iron loss cannot be achieved; when the density of the inclusion is too high the magnetic flux density deteriorates ([0033]). It would be obvious to one of ordinary skill in the art to optimize the density of inclusion through routine experimentation in order to achieve desired iron loss and flux density as disclosed by JP’044. See MPEP 2144.05 II. Thus, claim 8 is obvious over JP’044 in view of JP’850.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’044 (JP 2016-156044, hereinafter “JP’044”) in view of JP’850 (JPH 10-310850, hereinafter “JP’850”), as applied to claim 1 above, and further in view of US’318 (US 2019/0189318, hereinafter “US’318”).
Regarding claim 9, JP’044 in view of JP’850 does not specify the grain size. US’318 teaches a non-oriented electrical steel (Abstract; claims 1-3), which is analogous to the steel of JP’044. US’318 discloses that the average grain size is preferably 60-100 µm in order to reduce iron loss ([0121]). Thus, it would be obvious to one of ordinary skill in the art to make a steel to have grain size of 60-100 µm as taught .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 7-9 are rejected on provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/957834 (US 2021/0062284). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No. 16/957834 teach all the limitations recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A proper terminal is required to overcome the ODP rejection over claims 1-14 of copending Application No. 16/957834.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that none of the applied references alone or in any combination, teach r suggest a non-oriented electrical steel sheet comprising, among other components, Zn and Y and a certain inclusions as set forth in claim 1 of the present application. JP’850 and US’3 18 fail to teach or suggest Zn or the inclusions set out in claim 1. Hence, even when a person or ordinary skill in the art combines JP’044, JP’850 and/or US’318 there is no rational reason to arrive at the subject matter of independent claim 1 or any claim dependent thereon.
In response, as set forth above, JP’044 in view of JP’850 teaches the steel contains Zn: 0-0.1 wt% and 0.0005-0.01 mass% Y, which overlap the recited amount of Zn and Y in claim 1 and thus a prima facie case of obviousness has been established.
JP’850 discloses that when the inclusion of 0.5-2 µm is 20%-90%, the steel has excellent magnetic properties (Abstract; [0030]; Fig.1), which overlaps the recited size and volume ratio in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.


In response, claims 1-14 of copending Application No. 16/957834 teach every limitation recited in claim 1. A proper terminal is required to overcome the ODP rejection over claims 1-14 of copending Application No. 16/957834.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.